In a filiation proceeding brought in the Children’s Court of Orange County the mother of the child appeals from a judgment dismissing her complaint. Judgment unanimously affirmed, without costs. This court cannot hold that the decision of the trier of the facts was contrary to the weight *895of the credible evidence. The trial court saw and heard the witnesses and was in a superior position to judge their credibility. In view of the contradictory testimony of the witnesses on the most material facts, the issue was entirely one of credibility. {Boyd v. Boyd, 252 N. Y. 422, 429.) Present — Nolan, P. J., Adel, Wenzel, MacCrate and Murphy, JJ.